Case 1:18-cr-00184-VSB Document 28 Filed 01/28/20 Page 1 of 2

.F 4
“a,

 

 

 

 

: -DCCKET No, 18-CR-184 (VSB) DEFENDANT Marc Demane Debih
AUSA Daniel Tracer and Richard Cooper DEF.’S COUNSEL Sean Buckley
Mirerainep CI FEDERAL DEFENDERS CL] cia LJ pRESENTMENT ONLY
C) INTERPRETER NEEDED
C1] DEFENDANT WAIVES PRETRIAL REPORT

FHiRule5 ORule9 DO Rule 5(c)(3) Detention Hrg. ©§ DATE OF ARREST Ci VoL. SURR.

TIME OF ARREST C1 ON WRIT
M1 Other: Bond Hearing TIME OF PRESENTMENT

 

 

BAIL DISPOSITION
CJ SEE SEP. ORDER
C1 DETENTION ON CONSENT W/O PREJUDICE OODETENTION: RISK OF FLIGHT/DANGER [SEE TRANSCRIPT
[J DETENTION HEARING SCHEDULED FOR:
CJ AGREED CONDITIONS OF RELEASE
C] DEF. RELEASED ON OWN RECOGNIZANCE

 

 

 

1 $ 10,000,000 Prep Of FRP . _. L ARAA
7] SECURED BY $ 1,000,000 CASH/PROPERTY: CASH (2U4 Yebylided 1% BAO
71 TRAVEL RESTRICTED TO SDNY/EDNY/ = } i

 

[1] TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
i] SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS}

i] PRETRIAL SUPERVISION: []REGULAR [CISTRICT §&) AS DIRECTED BY PRETRIAL SERVICES
CL] DRUG TESTING/TREATMT AS DIRECTED BY PTS [J] MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
[] DEF, TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

WIHOME INCARCERATION CIHOMEDETENTION CICURFEW WIELBCTRONIC MONITORING [GPS
[4 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

OC DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] [1 DEF, TO CONTINUE OR START EDUCATION PROGRAM
LJ DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

CJ DEF, TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
7} DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: electronic monitoring and
approval of Hotel by the Pretrial Services and the USAO, _ ; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Upon approval of the visa application of Defendant's wife, Zeljka Debih, is ordered to sign the bond when arrives in the
U.S. In addition, upon approval of Zeljka Debih's visa application, and the visa application of the defendants children,
they shall surrender their passports to Pretrial Services with no new applications. Defendant's Swiss and French passports
shall be surrendered to Pretrial Services by the FBI. Defendant shall remain on home incarceration with electronic
monitoring by GPS, The defendant is restricted to his residence at all times EXCEPT for religious services; medical
treatment; attorney visits; court appearances; court-ordered obligations; 4 hours shopping and related errands per week;
meetings with the government; or any other verifiable activity approved in advance by Pretrial Services. (See Attached)

(J DEF, ARRAIGNED; PLEADS NOT GUILTY TC] CONFERENCE BEFORE D.J. ON
[1] DEF. WAIVES INDICTMENT
C1 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h}(7) UNTIL

For Rule 5(c)(3) Cases:
O IDENTITY HEARING WAIVED CL] DEFENDANT TO BE REMOVED

LI PRELIMINARY HEARING IN SDNY WAIVED Ci CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: [ION DEFENDANT'S CONSENT",

hoof VIE ON
v \ /p LAL ae ee!
UNITED STATES DISTRICT JUDGE

 

 

 
Case 1:18-cr-00184-VSB Document 28 Filed 01/28/20 Page 2 of 2

Upon the Defendants release, he is approved to stay in a hotel for one week pending approval of
a Manhattan apartment by Pretrial Services, and the U.S. Attorney's Office. Upon approval of the
apartment, the defendant can use amenities within the apartment complex. The Defendant shall
continue his cooperation with the government and upon his release he shall take the necessary
steps to effectuate the transfer of the money ordered for forfeiture.

 
